Citation Nr: 9909592	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  96-05 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether the injuries sustained by the veteran in a motor 
vehicle accident in January 1991 were the result of her own 
willful misconduct.

2.  Service connection for the residuals of a fracture of the 
right femoral neck and shaft.


REPRESENTATION

Appellant represented by:	Arthur R. Samuel, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case arises from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran served in active service 
from January 1983 to August 1992.  At present, after remand 
to the RO for additional development, the veteran's claim is 
once again before the Board of Veterans' Appeals (Board) for 
appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this portion of the appeal has been obtained 
by the RO.

2.  The injuries the veteran sustained in a motor vehicle 
accident in January 1991 were not incurred in the line of 
duty during active service as they were the result of the 
veteran's own willful misconduct.

3.  The evidence of record does not demonstrate that the 
veteran currently has a low back disorder which is related to 
her active service. 


CONCLUSIONS OF LAW

1.  The injuries the veteran sustained in a motor vehicle 
accident in January 1991 were proximately due to or the 
result of her own willful misconduct.  38 U.S.C.A. §§ 105, 
5107 (West 1991); 38 C.F.R. §§ 3.1(n), 3.301 (1998); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994)

2.  The veteran's residuals of a fracture of the right 
femoral neck and shaft were not incurred in or aggravated by 
her active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the appellant is required in order to 
comply with the VA's duty to assist her in developing the 
facts pertinent to her claim under 38 U.S.C.A. § 5107(a) 
(West 1991).

Service connection may be granted for a disease or injury 
incurred in or aggravated in the line of duty during active 
service and not the result of the veteran's own willful 
misconduct.  See 38 U.S.C.A. §§ 105(a), 1110, 1131; 38 C.F.R. 
§§ 3.301, 3.303 (1998).  Under 38 C.F.R. § 3.1(n) (1998), 
"willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  Such an act involves 
deliberate or intentional wrongdoing with knowledge of, or 
wanton and reckless disregard of, its probable consequences.  
38 C.F.R. § 3.1(n)(1) (1998).  However, willful misconduct 
will not be determinative unless it is the proximate cause of 
injury, disease, or death.  38 C.F.R. §§ 3.1(n)(3), 3.301 
(1998). 

In this case, in October 1992, the veteran submitted a claim 
of entitlement to service connection for the residuals of a 
fractured right hip.  As a result, in a June 1994 rating 
decision, the RO denied the veteran service connection for 
the residuals of a fracture of the right femoral neck and 
shaft on the grounds that such residuals were the result of 
the veteran's own willful misconduct.  Subsequently, as the 
veteran appealed the RO's June 1994 denial, the veteran's 
claim was reviewed by the Board in March 1998.  However, as 
the Board concluded that, prior to resolving the issue 
regarding service connection, it was necessary to address the 
issue as to whether the injuries sustained by the veteran in 
the January 1991 motor vehicle accident were the result of 
her own willful misconduct, the Board remanded the veteran's 
claim to the RO for additional development and RO 
adjudication of this issue.

Upon a review of the evidence of record, the Board finds 
that, in January 1991, the veteran was involved in a motor 
vehicle accident during which she sustained various injuries, 
including fractures of her right femoral neck and shaft.  
During her March 1996 personal hearing at the RO and her 
September 1997 hearing before the undersigned, the veteran 
testified that, just prior to the incident, she had used 
butane lighter fluid to give herself energy; her purpose was 
to give herself a boost similar to the one a person would 
experience when consuming coffee.  As a result of the January 
1991 incident, the veteran was charged with driving while 
intoxicated on the grounds that her ability to drive was 
impaired due to her inhaling of lighter fluid prior to the 
collision.  Subsequently, this ruling was reversed on the 
grounds that butane fluid was not an illicit drug under state 
law. 

In this regard, the Board finds that, irrespective of whether 
the veteran's inhalation of butane lighter fluid prior to the 
January 1991 accident constituted the use of an illicit drug, 
such use of lighter fluid constituted the inhalation of a 
substance which altered her state of mind and her ability to 
safely travel the on roads and which led to the January 1991 
accident.  Such use involved a deliberate or intentional 
wrongdoing with knowledge of, or wanton and reckless 
disregard of, its probable consequences.  See id.  Therefore, 
as the Board finds that the injuries the veteran sustained in 
the January 1991 motor vehicle accident were proximately due 
to or the result of her own willful misconduct, the veteran's 
claim of entitlement to service connection for the residuals 
of a fracture of the right femoral neck and shaft is denied.  
38 U.S.C.A. §§ 105, 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.1(n), 3.102, 3.301, 3.303 (1998).  See generally Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law). 


ORDER

The injuries sustained by the veteran in a motor vehicle 
accident in January 1991 were the result of her own willful 
misconduct

Service connection for the residuals of a fracture of the 
right femoral neck and shaft is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

- 5 -



- 1 -


